BARHAM, Justice.
This defendant filed an application for a writ of habeas corpus after sentence on a guilty plea and was granted this out of time appeal. A “bill of exceptions” was reserved to adverse rulings to several allegations in that application, but of course that is not before us on this appeal.
The defendant pleaded guilty to the crime of armed robbery and was sentenced to 50 years in prison without benefit of parole, probation, or suspension of sentence.*
*96No bills of exceptions were reserved. An examination of the pleadings and proceedings reveal no reversible error.
The conviction and sentence are affirmed.

 The plea resulted from a plea bargain which is spread upon the minutes of court. The State accepted this plea and entered a nolle prosequi of an indictment charging attempted murder. The minutes and a plea examination transcript reflect a complete “Boykinization” of defendant. He was informed of the nature of the charge and the possible consequences of his plea.